DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat surface of claim 11 and the fan of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 2, 11, 13, and 16 are objected to because of the following informalities:
Claim 2 recites “the plate” and “the rotating plate”. The feature should be consistently referred to by the same term.
Claim 2 recites “said hub” and “the spinning hub”. The feature should be consistently referred to by the same term.
Claim 11 recites “the plate” and “the rotating plate”. The feature should be consistently referred to by the same term.
Claim 13 recites “the flat surface is made of with hydrophilic materials” where only one preposition (“of with”) should be used.
Claim 16 does not end in a period.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 11-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at least one rotating plate”, “the plate” and “each said plate”. The limitation is indefinite if the claim scope includes at least one plate or if the scope includes one plate.
Claim 2 recites “the rear surface”. There is insufficient antecedent basis for this limitation in the claim. There is sufficient antecedent basis for the limitation “the rear side”.
Claims 2-4 and 6 depend upon claim 1.
Claim 11 recites “at least one rotating plate”, “the plate” and “each said plate”. The limitation is indefinite if the claim scope includes at least one plate or if the scope includes one plate.
Claim 11 recites “the peripheral edge”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “said hub being mounted on a shaft having a longitudinal axis, and comprising a flat surface positioned behind the rotating plate. extending beyond the peripheral edge of the rotating plate in a radial direction.” Based on Applicant’s disclosure, the hub does not extend beyond the peripheral edge of the rotating plate (Fig 2, ¶43). The limitation is unclear how the hub can extend as such while being consistent with the disclosure. Further, the flat surface is disclosed as not being a part of the hub (¶100). Therefore, for examination purposes, the limitation will be interpreted as “said hub being mounted on a shaft having a longitudinal axis; and comprising a flat surface positioned behind the rotating plate. extending beyond the peripheral edge of the rotating plate in a radial direction.”
Claims 12-27 depend upon claim 11.
Claim 17 recites “said trenches”. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “the drain”. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “the drain”. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites “the drain”. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the drain system”. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “the controller”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southworth US 1,869,719 (hereafter Southworth).

Regarding claim 2, Southworth teaches a rotating plate misting fan (Fig 1), comprising: a water supply (9); at least one rotating plate (4) and a housing (casing 1 and 2) receiving the plate; each said plate having a front misting surface (left side of plate 4 in Fig 2) and a rear surface (right side of plate 4 in Fig 2) facing a spinning hub (14 and 19 in Fig 2, page 2 lines 71-82); said hub being mounted on a shaft (12) having a longitudinal axis (horizontal as shown in Fig 1), said hub having exterior surfaces including a rear (side facing fan 3) and lateral sides (cylindrical sides of hub 14 in Fig 2);
wherein water is supplied from the water supply to the spinning hub and to the rear surface of the rotating plate (page 2 lines 71-82, page 3 lines 1-7, where the water is direct to the rear surface of the plate before passing through holes 10), and
wherein the rotating plate is provided with a contour composed of concentrically arranged planar surfaces (a, c), each said planar surface being generally perpendicular to the longitudinal axis of the shaft (page 3 lines 9-10), a plurality of said planar surfaces being at different positions on the longitudinal axis (as shown in Fig 2, page 3 lines 8-30), wherein
the concentrically arranged planes are arranged so that when the rotating plate is placed stationary on a flat horizontal surface and water is poured on the front misting surface, water does not pool in concentric rings on the plate (where the perpendicular flat surfaces a, c would not be expect to have water pool in concentric rings and where the steps b, d would not allow standing water).

Regarding claim 4, Southworth teaches all the limitations of claim 2. Southworth further teaches wherein the plate is sufficiently flexible that the plate self-balances as a result of centrifugal forces (page 1 lines 24-33, where the plate as disclosed made of aluminum would be expected to fully capable of the claimed self-balancing; See MPEP §§ 2114 and 2143.05(g)).

Regarding claim 6, Southworth teaches all the limitations of claim 2. Southworth further teaches wherein at least 60% of the rotating plate’s surface is perpendicular to the longitudinal axis of the shaft within +/- 10 degrees (page 3 lines 8-20).


Claims 11-12, 14, 19-20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan US 2,163,474 (hereafter Sloan).

Regarding claim 11, Sloan teaches a rotating plate misting fan (Fig 1), comprising: a water supply (supply comprising 26); at least one rotating plate (22) and a housing (10) receiving the plate; each said plate having a front misting surface (left surface of plate 22 in Fig 1) and a rear surface (right surface of plate 22 in Fig 1) facing a spinning hub (hub sown connecting shaft 7 to plate 22); said hub being mounted on a shaft (7) having a longitudinal axis, and comprising a flat surface (surface of 19 labelled below) positioned behind the rotating plate, extending beyond the peripheral edge of the rotating plate in a radial direction (as shown in Fig 1).
[AltContent: arrow][AltContent: textbox (Flat surface)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 12, Sloan teaches all the limitations of claim 11. Sloan further teaches the flat surface is parallel to the plate within +/- 20 degrees (as shown in Fig 1 where the surface is parallel to the vertical and the plate is generally parallel to the vertical).

[AltContent: arrow]Regarding claim 14, Sloan teaches all the limitations of claim 11. Sloan further teaches wherein said flat surface has an arcuate shape (circular shape in Figs 1 and 7) adapted to be attached to the housing proximate the periphery of the plate (where Fig 1 shows the housing and flat surface attached as such), wherein the flat surface is further provided with protuberant teeth (21) extending from the flat surface at intervals between an edge of the housing and the rotating plate.

Regarding claim 19, Sloan teaches all the limitations of claim 11. Sloan further teaches wherein a drain (labelled below) is located within the housing and behind a front edge of the housing.
[AltContent: textbox (Drain)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 20, Sloan teaches all the limitations of claim 11. Sloan further teaches a drain (29) wrapping around a peripheral portion of the rotating plate section, said peripheral portion comprising an arc of 110 degrees or less, measured from the center of the plate (as shown in Fig 20, page 2 lines 11-21, where one of ordinary skill would understand from the drawing that the drain/trough would extend less than 110 degrees).

Regarding claim 24, Sloan teaches all the limitations of claim 11. Sloan further teaches a fan (32) mounted behind the housing and the rotating plate (as shown in Fig 1) and wherein the drain system (29) is shielded from air produced by the fan by a windshield (19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Southworth as applied to claim 2 above.

Regarding claim 3, Southworth teaches all the limitations of claim 2. Southworth further teaches wherein the rotating plate has a central hole (11) accommodating the hub (where the central hole accommodates the hub being attached to the plate, page 2 lines 71-82).
Southworth does not teach a ratio of a diameter of the central hole to a diameter of the plate is higher than 15%.
MPEP §2144.04 IV A states “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the central hole and plate diameters, such that the ratio is higher than 15%, as a matter of obvious change in size/proportion (MPEP §2144.04 IV A).


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 14 above, and further in view of Spaulding US 1,808,183 (hereafter Spaulding).

Regarding claim 15, Sloan teaches all the limitations of claim 14. Sloan further teaches teeth (21).
Sloan does not teach wherein each of the protuberant teeth has a longitudinal axis which forms an angle of at least 5 degrees with a radial line from a center of the tooth to a center of the rotating plate.
Spaulding teaches a misting fan (Fig 1) wherein each of the protuberant teeth (17/18) has a longitudinal axis which forms an angle (page 2 line 37, twisted) with a radial line from a center of the tooth to a center of the rotating plate where the angle is such that the water forms a mist/fog in the air (page 2 lines 69-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teeth (21) of Sloan by incorporating the angled teeth (17/18) of Spaulding in order to form a mist/fog in the air (page 2 lines 69-91).
MPEP §2144.05 II A states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize that variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the teeth (21) of Sloan, such as to an angle of at least 5 degrees, to form mist/fog in the air (page 2 lines 69-91) as a matter of obvious optimization (MPEP §2144.05 II A).

Regarding claim 17, Sloan in view of Spaulding teach all the limitations of claim 15. 
Sloan does not teach holes in said trenches to return water in the channels back to the housing.
Sloan teaches in the Fig 4 embodiment holes (hole defined by the outer most portion of each trench, a portion of each hole highlighted below with the two ovals) in said trenches (labelled below) in the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the Sloan Fig 1 embodiment by incorporating the holes and trenches of the Sloan Fig 4 embodiment as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
[AltContent: oval][AltContent: oval][AltContent: textbox (Trenches)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 14 above.

Regarding claim 16, Sloan teaches all the limitations of claim 11. 
Sloan does not teach in the Fig 1 embodiment trenches in the housing.
Sloan teaches in the Fig 4 embodiment trenches (labelled below) in the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the Sloan Fig 1 embodiment by incorporating the trenches of the Sloan Fig 4 embodiment as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).
[AltContent: arrow][AltContent: textbox (Trenches)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 11 above, and further in view of Dos Santos et al. US 7,677,054 (hereafter Santos).

Regarding claim 22, Sloan teaches all the limitations of claim 11. 
Sloan does not teach a misting fan wherein the drain is provided with a secondary shroud adapted to collect water dripping from an outside surface of the drain comprising a pump that contains a water level measurement system in order to determine when to pump the water to a separate water tank and avoid flooding.
Santos teaches a misting fan (Fig 1) wherein the drain (drain comprising 6 and 7 in Fig 3) is provided with a secondary shroud (6) adapted to collect water dripping from an outside surface of the drain comprising a pump (10) that contains a water level measurement system (9) in order to determine when to pump the water to a separate water tank and avoid flooding. Santos teaches where the arrangement collects and pumps water (col 2 line 55 – col 3 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the misting fan (Fig 1) of Sloan by incorporating the drain (drain comprising 6 and 7 in Fig 3) of Santos in order to collect and pump water (col 2 line 55 – col 3 line 15).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 11 above, and further in view of Matthews et al. US 1,998,284 (hereafter Matthews).

Regarding claim 23, Sloan teaches all the limitations of claim 11. 
Santos does not teach wherein the drain is integral with the housing and located behind the rotating plate and behind a forward edge of the housing.
Matthews teaches a misting fan (Fig 2) wherein the drain (35) is integral with the housing (as shown in Fig 2) and located behind the rotating plate (16) and behind a forward edge (left most edge in Fig 2) of the housing (10/26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the misting fan (Fig 1) of Sloan by incorporating the drain (35) of Matthews as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A).


Claim 25 is are rejected under 35 U.S.C. 103 as being unpatentable over Sloan as applied to claim 11 above, and further in view of Stommel et al. US 2005/0271529 (hereafter Stommel).

Regarding claim 25, Sloan teaches all the limitations of claim 11. 
Sloan does not teach a guard forward of the rotating plate adapted to prevent user contact with the plate, and formed of a plurality of guides forming a chevron pattern.
Stommel teaches a fan housing (abstract) comprising a guard (Fig 5) forward of the rotating plate adapted to prevent user contact with the plate, and formed of a plurality of guides forming a chevron pattern (as shown in Fig 5). Stommel teaches where the guard prevents contact with the rotating parts (¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the misting fan (Fig 1) of Sloan by incorporating the guard (Fig 5) of Stommel in order to prevent contact with the rotating parts (¶2).


Allowable Subject Matter
Claims 13, 18, 21, and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the closest prior art is Sloan US 2,163,474. Sloan teaches the misting fan with a flat surface. Sloan does not teach where the flat surface is made of hydrophilic materials and/or is provided with a textured surface adapted to reduce droplet contact angle with the surface to below 30 degrees. The modification would not have been obvious because the prior art does not teach a hydrophilic material or similar for the flat surface. No prior art, alone or in combination, teaches all the limitations of claim 13.
Regarding claim 18, the closest prior art is Sloan US 2,163,474. Sloan teaches the misting fan with a drain (29). Sloan does not teach where the drain provided with hydrophilic surfaces. The modification would not have been obvious because the prior art does not teach a hydrophilic material or similar for the drain. No prior art, alone or in combination, teaches all the limitations of claim 18.
Regarding claim 21, the closest prior art is Sloan US 2,163,474. Sloan teaches the misting fan with a drain (29). Sloan does not teach where the drain provided with capillary action. The modification would not have been obvious because the prior art does not teach a capillary action or similar for the drain. No prior art, alone or in combination, teaches all the limitations of claim 21.
Regarding claim 26, the closest prior art is Sloan US 2,163,474. Sloan teaches the misting fan. Sloan does not teach where the claimed range sensor and controller. The modification would not have been obvious because the prior art does not teach the claimed range sensor and controller. No prior art, alone or in combination, teaches all the limitations of claim 26.
Regarding claim 27, the closest prior art is Sloan US 2,163,474. Sloan teaches the misting fan. Sloan does not teach where the claimed controller. The modification would not have been obvious because the prior art does not teach the claimed controller. No prior art, alone or in combination, teaches all the limitations of claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776